                               Case 2:21-cv-05470 Document 1 Filed 07/06/21 Page 1 of 8 Page ID #:1




                         1   BARSHAY SANDERS, PLLC
                             Craig B. Sanders (Cal Bar 284397)
                         2   100 Garden City Plaza, Suite 500
                             Garden City, NY 11530
                         3   Tel: (516) 203-7600
                             Email: csanders@barshaysanders.com
                         4   Attorneys for Plaintiff
                             File No.: 121958
                         5

                         6

                         7
                                                  UNITED STATES DISTRICT COURT
                         8
                                                 CENTRAL DISTRICT OF CALIFORNIA
                         9
                        10
                                Integral Images, Inc.,
BARSHAY SANDERS, PLLC




                        11
                                                      Plaintiff,              Case No:
                        12

                        13              v.                                    COMPLAINT
                        14                                                    DEMAND FOR JURY TRIAL
                                Dua Lipa,
                        15
                                                      Defendant.
                        16

                        17         Plaintiff Integral Images, Inc. (“Plaintiff”), by and through its undersigned
                        18   counsel, for its Complaint against defendant Dua Lipa (“Defendant”) states and
                        19   alleges as follows:
                        20                                    INTRODUCTION
                        21         1.        This action seeks to recover damages for copyright infringement.
                        22         2.        Plaintiff herein creates photographic images and owns the rights to
                        23   these images which Plaintiff licenses for various uses including online and print
                        24   publications.
                        25         3.        Plaintiff has obtained U.S. copyright registrations covering many of
                        26   Plaintiff's images and many others are the subject of pending copyright
                        27   applications.
                        28

                                                                              1
                                                                   PLAINTIFF'S COMPLAINT
                               Case 2:21-cv-05470 Document 1 Filed 07/06/21 Page 2 of 8 Page ID #:2




                         1
                                     4.    Defendant owns and operates a Social Media Account on the website
                         2
                             known as www.instagram.com (the “Account”).
                         3
                                     5.    Defendant, without permission or authorization from Plaintiff
                         4
                             actively copied, stored, and/or displayed Plaintiff's Photograph on the Account
                         5
                             and engaged in this misconduct knowingly and in violation of the United States
                         6
                             copyright laws.
                         7
                                                                 PARTIES
                         8
                                     6.    Integral Images, Inc. is a New York Corporation and maintains its
                         9
                             principal place of business at 8134 Surrey Place, Jamaica in Queens County, New
                        10
                             York.
BARSHAY SANDERS, PLLC




                        11
                                     7.    On information and belief, defendant Dua Lipa, is an individual who
                        12
                             is a citizen of Los Angeles, California in the United Kingdom and is liable and
                        13
                             responsible to Plaintiff based on the facts herein alleged.
                        14

                        15
                                                     JURISDICTION AND VENUE
                        16
                                     8.    This Court has subject matter jurisdiction over the federal copyright
                        17
                             infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
                        18
                                     9.    This Court has personal jurisdiction over Dua Lipa under the
                        19
                             applicable long-arm jurisdictional statute of California because Dua Lipa
                        20
                             maintains her principal place of business in California and purposely directs
                        21
                             substantial activities at the residents of California by means of the Account.
                        22
                                     10.   Venue is proper under 28 U.S.C. §1391(a)(2) because Dua Lipa does
                        23
                             business in this Judicial District and/or because a substantial part of the events or
                        24
                             omissions giving rise to the claim occurred in this Judicial District.
                        25

                        26

                        27

                        28

                                                                          2
                                                               PLAINTIFF'S COMPLAINT
                               Case 2:21-cv-05470 Document 1 Filed 07/06/21 Page 3 of 8 Page ID #:3




                         1
                                                 FACTS COMMON TO ALL CLAIMS
                         2
                                   11.    Plaintiff is a professional photography business which is the legal
                         3
                             and rightful owner of photographs which Plaintiff licenses to online and print
                         4
                             publications.
                         5
                                   12.    Plaintiff has invested significant time and money in building
                         6
                             Plaintiff's photograph portfolio.
                         7
                                   13.    Plaintiff has obtained active and valid copyright registrations from
                         8
                             the United States Copyright Office (the “USCO”) which cover many of Plaintiff's
                         9
                             photographs while many others are the subject of pending copyright applications.
                        10
                                   14.    Plaintiff's photographs are original, creative works in which
BARSHAY SANDERS, PLLC




                        11
                             Plaintiff's own protectable copyright interests.
                        12
                                   15.    The Account is monetized in that it contains content designed to
                        13
                             accumulate followers who are directed to, via link and/or advertisement, consume
                        14
                             and purchase Defendant’s content, Defendant profits from these activities.
                        15
                                   16.    On or about February 3, 2019, Plaintiff Integral Images, Inc.
                        16
                             authored a photograph of Dua Lipa (the “Photograph”). A copy of the Photograph
                        17
                             is attached hereto as Exhibit 1.
                        18
                                    17.   Plaintiff applied to the USCO to register the Photograph on February
                        19
                             20, 2019 under Application No. 1-7437362240.
                        20
                                    18.   The Photograph was registered by USCO on February 20, 2019
                        21
                             under Registration No. VA 2-139-800.
                        22
                                    19.   On or about February 7, 2019, Plaintiff observed the Photograph on
                        23
                             the Account. A copy of screengrab of Account including the Photograph is
                        24
                             attached hereto as Exhibit 2.
                        25
                                    20.   The        Photograph         was        displayed    at        URL:
                        26
                             https://www.instagram.com/p/BtbdXZRBNFi/?utm_source=ig_embed.
                        27
                                    21.   Without permission or authorization from Plaintiff, Defendant
                        28

                                                                            3
                                                                 PLAINTIFF'S COMPLAINT
                               Case 2:21-cv-05470 Document 1 Filed 07/06/21 Page 4 of 8 Page ID #:4




                         1
                             volitionally selected, copied, stored and/or displayed Plaintiff copyright protected
                         2
                             Photograph as set forth in Exhibit “1” which is annexed hereto and incorporated
                         3
                             in its entirety herein, on the Account.
                         4
                                   22.    On information and belief, the Photograph was copied, stored and
                         5
                             displayed without license or permission, thereby infringing on Plaintiff's
                         6
                             copyrights (hereinafter the “Infringement”).
                         7
                                   23.    The Infringement includes a URL (“Uniform Resource Locator”) for
                         8
                             a fixed tangible medium of expression that was sufficiently permanent or stable
                         9
                             to permit it to be communicated for a period of more than transitory duration and
                        10
                             therefore constitutes a specific infringement. 17 U.S.C. §106(5); Perfect 10, Inc.
BARSHAY SANDERS, PLLC




                        11
                             v. Amazon.com, Inc.508 F.3d 1146, 1160 (9th Cir. 2007).
                        12
                                   24.    The Infringement is an exact copy of the entirety of Plaintiff's
                        13
                             original image that was directly copied and stored by Defendant on the Account.
                        14
                                   25.    On information and belief, Defendant takes an active and pervasive
                        15
                             role in the content posted on its Account, including, but not limited to copying,
                        16
                             posting, selecting, commenting on and/or displaying images including but not
                        17
                             limited to Plaintiff's Photograph.
                        18
                                   26.    On information and belief, the Photograph was willfully and
                        19
                             volitionally posted to the Account by Defendant.
                        20
                                   27.    On information and belief, Defendant is not registered with the
                        21
                             United States Copyright Office pursuant to 17 U.S.C. §512.
                        22
                                   28.    On information and belief, the Infringement were not posted at the
                        23
                             direction of a “user” as that term is defined in 17 U.S.C. §512(c).
                        24
                                   29.    On information and belief, Defendant was aware of facts or
                        25
                             circumstances from which the determination regarding the Infringement was
                        26
                             apparent. Defendant cannot claim that it was not aware of the infringing activities,
                        27
                             including the specific Infringement which form the basis of this complaint, since
                        28

                                                                             4
                                                                  PLAINTIFF'S COMPLAINT
                               Case 2:21-cv-05470 Document 1 Filed 07/06/21 Page 5 of 8 Page ID #:5




                         1
                             such a claim would amount to only willful blindness to the Infringement on the
                         2
                             part of Defendant.
                         3
                                   30.    On information and belief, Defendant engaged in the Infringement
                         4
                             knowingly and in violation of applicable United States Copyright Laws.
                         5
                                   31.    On information and belief, Defendant has the legal right and ability
                         6
                             to control and limit the infringing activities on its Account and exercised and/or
                         7
                             had the right and ability to exercise such right.
                         8
                                   32.    On information and belief, Defendant monitors the content on its
                         9
                             Account.
                        10
                                   33.    On information and belief, Defendant has received a financial benefit
BARSHAY SANDERS, PLLC




                        11
                             directly attributable to the Infringement.
                        12
                                   34.    On information and belief, the Infringement increased traffic to the
                        13
                             Account and, in turn, caused Defendant to realize an increase its advertising
                        14
                             revenues and/or merchandise sales.
                        15
                                   35.    On information and belief, a large number of people have viewed the
                        16
                             unlawful copies of the Photograph on the Account.
                        17
                                   36.    On information and belief, Defendant at all times had the ability to
                        18
                             stop the reproduction and display of Plaintiff's copyrighted material.
                        19
                                   37.    Defendant's use of the Photograph, if widespread, would harm
                        20
                             Plaintiff's potential market for the Photograph.
                        21
                                   38.    As a result of Defendant's misconduct, Plaintiff has been
                        22
                             substantially harmed.
                        23
                                                            FIRST COUNT
                        24               (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
                        25         39.    Plaintiff repeats and incorporates by reference the allegations
                        26   contained in the preceding paragraphs, as though set forth in full herein.
                        27         40.    The Photograph is an original, creative works in which Plaintiff owns
                        28

                                                                          5
                                                               PLAINTIFF'S COMPLAINT
                               Case 2:21-cv-05470 Document 1 Filed 07/06/21 Page 6 of 8 Page ID #:6




                         1
                             valid copyright properly registered with the United States Copyright Office.
                         2
                                   41.    Plaintiff has not licensed Defendant the right to use the Photograph
                         3
                             in any manner, nor has Plaintiff assigned any of its exclusive rights in the
                         4
                             copyrights to Defendant.
                         5
                                   42.    Without permission or authorization from Plaintiff and in willful
                         6
                             violation of Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and
                         7
                             illegally copied, stored, reproduced, distributed, adapted, and/or publicly
                         8
                             displayed works copyrighted by Plaintiff thereby violating one of Plaintiff's
                         9
                             exclusive rights in its copyrights.
                        10
                                   43.    Defendant's reproduction of the Photograph and display of the
BARSHAY SANDERS, PLLC




                        11
                             Photograph constitutes willful copyright infringement. Feist Publications, Inc. v.
                        12
                             Rural Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).
                        13
                                   44.    Plaintiff is informed and believes and thereon alleges that the
                        14
                             Defendant willfully infringed upon Plaintiff's copyrighted Photograph in violation
                        15
                             of Title 17 of the U.S. Code, in that they used, published, communicated, posted,
                        16
                             publicized, and otherwise held out to the public for commercial benefit, the
                        17
                             original and unique Photograph of the Plaintiff without Plaintiff's consent or
                        18
                             authority, by using them in the infringing articles on the Account.
                        19
                                   45.    As a result of Defendant's violations of Title 17 of the U.S. Code,
                        20
                             Plaintiff is entitled to any an award of actual damages and disgorgement of all of
                        21
                             Defendant's profits attributable to the infringements as provided by 17 U.S.C. §
                        22
                             504 in an amount to be proven or, in the alternative, at Plaintiff's election, an
                        23
                             award for statutory damages against each Defendant in an amount up to
                        24
                             $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c).
                        25
                                   46.    As a result of the Defendant' violations of Title 17 of the U.S. Code,
                        26
                             the court in its discretion may allow the recovery of full costs as well as reasonable
                        27
                             attorney's fees and costs pursuant to 17 U.S.C. § 505 from Defendant.
                        28

                                                                           6
                                                                PLAINTIFF'S COMPLAINT
                               Case 2:21-cv-05470 Document 1 Filed 07/06/21 Page 7 of 8 Page ID #:7




                         1
                                   47.    As a result of Defendant's violations of Title 17 of the U.S. Code,
                         2
                             Plaintiff is entitled to injunctive relief to prevent or restrain infringement of his
                         3
                             copyright pursuant to 17 U.S.C. § 502.
                         4

                         5
                                                               JURY DEMAND
                         6
                                   48.    Plaintiff hereby demands a trial of this action by jury.
                         7

                         8
                                                         PRAYER FOR RELIEF
                         9
                                   WHEREFORE Plaintiff respectfully requests judgment as follows:
                        10
                                   That the Court enters a judgment finding that Defendant has infringed on
BARSHAY SANDERS, PLLC




                        11
                             Plaintiff's rights to the Photograph in violation of 17 U.S.C. §501 et seq. and
                        12
                             award damages and monetary relief as follows:
                        13
                                          a.     finding that Defendant infringed Plaintiff's copyright interest
                        14
                                                 in the Photograph by copying and displaying without a license
                        15
                                                 or consent;
                        16
                                          b.     for an award of actual damages and disgorgement of all of
                        17
                                                 Defendant's profits attributable to the infringements as
                        18
                                                 provided by 17 U.S.C. § 504 in an amount to be proven or, in
                        19
                                                 the alternative, at Plaintiff's election, an award for statutory
                        20
                                                 damages against each Defendant in an amount up to
                        21
                                                 $150,000.00 for each infringement pursuant to 17 U.S.C. §
                        22
                                                 504(c), whichever is larger;
                        23
                                          c.     for an order pursuant to 17 U.S.C. § 502(a) enjoining
                        24
                                                 Defendant from any infringing use of any of Plaintiff's works;
                        25
                                          d.     for costs of litigation and reasonable attorney's fees against
                        26
                                                 Defendant pursuant to 17 U.S.C. § 505;
                        27
                                          e.     for pre judgment interest as permitted by law; and
                        28

                                                                           7
                                                                PLAINTIFF'S COMPLAINT
                              Case 2:21-cv-05470 Document 1 Filed 07/06/21 Page 8 of 8 Page ID #:8




                         1
                                        f.   for any other relief the Court deems just and proper.
                         2
                             DATED: July 6, 2021
                         3                                      BARSHAY SANDERS, PLLC
                         4                                      By: /s/ Craig B. Sanders
                                                                Craig B. Sanders, Esq. (Cal Bar 284397)
                         5                                      100 Garden City Plaza, Suite 500
                                                                Garden City, NY 11530
                         6                                      Tel: (516) 203-7600
                                                                Email: csanders@barshaysanders.com
                         7                                      Attorneys for Plaintiff
                                                                File No.: 121958
                         8

                         9
                        10
BARSHAY SANDERS, PLLC




                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18
                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28

                                                                      8
                                                           PLAINTIFF'S COMPLAINT
